Citation Nr: 0431050	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1971 to July 
1973.

This appeal is from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The veteran has since 
relocated his residence, and the New Orleans RO is now the 
agency of original jurisdiction.

The service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA denied the veteran's claim for service connection for 
post-traumatic stress disorder in October 1993 and notified 
the veteran of the denial and of his appellate rights by 
letter of November 1993.

2.  The veteran did not appeal the denial within one year of 
the date of the letter notifying him of the denial.

3.  The veteran filed a claim to reopen the previously 
disallowed claim for service connection for PTSD in January 
2002.

4.  Since November 1993, the veteran has submitted 
testimonial evidence of PTSD-precipitating events in service 
and medical evidence including a diagnosis of PTSD related to 
service.

5.  Evidentiary development of the veteran's claim is 
incomplete.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004)

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection for PTSD in 
September 1992.  By letter of October 1992, VA requested the 
veteran to provide information about the event or events that 
precipitated PTSD (the stressor).  The veteran did not 
respond.  He did not report for a scheduled VA examination.  
VA obtained the veteran's service medical records.  They were 
uninformative regarding complaint, treatment, or diagnosis of 
PTSD or any other psychiatric condition.  VA found no 
evidence to support the claim in the veteran's service 
records, and that the veteran had not submitted evidence in 
support of the claim.  VA denied the claim in October 1993.

The RO mailed the veteran a letter to the veteran and to his 
representative on November 12, 1993, enclosing a copy of the 
rating decision and a notice of the veteran's right to appeal 
from the decision.  The veteran did not respond during the 
year ending November 12, 1994.  At that time, the October 
1993 rating decision became final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004); see 
also Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  New and material 
evidence is defined as follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since October 1993 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since October 1993 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 155 F.3d 1356, 1356 (Fed. Cir. 
1998).

Since) October 1993, the veteran has submitted testimony that 
he was traumatized by personal assaults in service.  He has 
submitted service personnel records that corroborate his 
involvement in physical altercations.  He has submitted VA 
medical records including a January 2003 psychiatric 
evaluation that diagnosed PTSD and attributed the PTSD to 
events the veteran reported as occurring in service.  All of 
this evidence is new and satisfies the regulatory definition 
of new evidence.  38 C.F.R. § 3.156(a).

The veteran's testimony and other new evidence are presumed 
credible.  Justus, 3 Vet. App. 510.  It does not matter at 
this stage that the personnel records that corroborate his 
involvement in violent altercations evidence his fault or 
otherwise.  The probative value of his testimony and of other 
evidence is not evaluated to determine if it is material, 3 
Vet. App. 510, except to the extent that it must "raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a) (2004).  This is determined by 
consideration of the evidence on its face, not by weighing it 
against other, contradictory evidence, which was exactly the 
analysis in Justus that the Court found erroneous.  3 Vet. 
App. at 513.

The veteran submitted medical evidence of a diagnosis of 
PTSD.  The practitioner found the veteran had PTSD and 
attributed it to events in service.  The RO noted in a 
November 2002 statement of the case (SOC) that another VA 
examiner found the veteran did not have PTSD.  VA concluded 
he did not have a clear or confirmed diagnosis of PTSD.  
Although providing the text of the applicable regulation in 
the SOC, 38 C.F.R. § 3.304(f) (2002) (direct service 
connection, PTSD), the discussion of the reasons for denying 
the claim applied a standard in the regulation that had been 
changed by amendment in 1999.  See 64 Fed. Reg. 32808 (June 
18, 1999).  It is error to determine whether a presumed 
credible medical diagnosis of PTSD is material by weighing it 
against a contradictory diagnosis.

Additionally, the RO stated in a September 2003 supplemental 
SOC (SSOC) that the veteran had not submitted evidence of 
stressors in service sufficient to precipitate a diagnosis of 
PTSD.  That finding is erroneous in the context of 
determining whether he has submitted new and material 
evidence for two reasons.  First, as a factual matter, the 
sufficiency of an event to precipitate PTSD is a medical 
question; when a qualified clinician diagnoses PTSD, the 
finding of a sufficient stressor is inherent in the 
diagnosis, because a stressor is a criterion of the 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140-42 (1997).  
The RO, in adjudicating claims, can determine the fact of 
whether an alleged traumatic event occurred.  Id. at 142-43.  
Second, whereas even the doctor who found the veteran did not 
have PTSD gave him the benefit of the doubt as to the 
sufficiency of the alleged stressors, the RO made a wholly 
independent medical determination, which it may not do.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the veteran has submitted presumably credible 
evidence of current diagnosis, stressors in service, and a 
link between them.  The evidence is new.  On prior 
adjudication there was no evidence of a stressor or of a 
diagnosis of PTSD.  The new evidence relates to previously 
unestablished facts necessary to substantiate the claim.  It 
need not prove entitlement.  Questions of the ultimate 
credibility and weight to be accorded the evidence are 
deferred at this stage, to be considered upon complete review 
of the claim.  Justus, 3 Vet. App. at 513.  Thus deferring 
consideration of the credibility and weight to be given the 
evidence, it clearly raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  The 
veteran has submitted new and material evidence.  The claim 
must be reopened.  38 U.S.C.A. § 5108 (West 2002).

The Board cannot, however, reach the ultimate determination 
of the claim at this time without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The claim 
must be REMANDED for the reasons discussed below.


ORDER

Whereas new and material evidence of entitlement to service 
connection for PTSD has been submitted, the claim is 
reopened, and to that extent, the appeal is granted.




REMAND

The veteran has made multiple statements about the events to 
which he attributes his alleged PTSD.  Among them, a 
statement of April 2003 and testimony at hearing in July 
2003.  He reported that his unit was raided and he described 
things he witnessed.  The veteran was in Vietnam for 28 days.  
His unit is known from his personnel records.  It is feasible 
to request the assistance of the United States Armed Services 
Center for Unit Records Research (CURR).  VA is obligated to 
seek corroboration of his allegation.  38 C.F.R. § 3.159(c), 
(2), (3) (2004).

Accordingly, the case is REMANDED for the following action:

1.  Request assistance from CURR to 
verify whether any elements of the 591st 
Engineering Company (LE) participated in 
combat or otherwise came under attack in 
Phu Bai or in transit between Phu Bai and 
Phu Loc from July 14 and August 11, 1971, 
and if so, whether there were casualties.  

2.  If and only if CURR verifies that the 
veteran's unit participated in combat or 
otherwise came under attack, schedule the 
veteran for a VA psychiatric examination 
for PTSD in which the examiner is 
provided the claims file containing 
CURR's response.  The examiner is to 
diagnose or rule out PTSD, and if it is 
diagnosed, identify the specific 
stressors that precipitated the disorder.

3.  Readjudicate entitlement to service 
connection for PTSD.  If it remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



